 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   VINCENZA RABENN
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 19-MJ-00128
12
                                   Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
13                                                        PRELIMINARY HEARING PURSUANT TO RULE
                             v.                           5.1(d) AND EXCLUSION OF TIME
14
     MANISH PATEL,                                        DATE: December 10, 2019
15                                                        TIME: 2:00 p.m.
                                   Defendants.            COURT: Hon. Edmund F. Brennan
16

17
            Plaintiff United States of America, by and through its attorney of record, Assistant United States
18
     Attorneys VINCENZA RABENN and KEVIN C. KHASIGIAN, and defendant MANISH PATEL, both
19
     individually and by and through his counsel of record, VIKAS BAJAJ, hereby stipulate as follows:
20
            1.      The Complaint in this case was filed on August 14, 2019, and defendant first appeared
21
     before a judicial officer of the Court in which the charges in this case were pending on August 15, 2019.
22
     A preliminary hearing date in the case is currently scheduled on December 10, 2019.
23
            2.      By this stipulation, the parties jointly move for an extension of time of the preliminary
24
     hearing date to February 25, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule
25
     5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to
26
     allow the defense reasonable time for preparation, and for the government’s continuing investigation of
27
     the case. The parties further agree that the interests of justice served by granting this continuance
28
     outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
      STIPULATION                                          1
 1          3.      The parties agree that good cause exists for the extension of time, and that the extension

 2 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 3 Therefore, the parties request that the time between December 10, 2019, and February 25, 2020, be

 4 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 5          IT IS SO STIPULATED.

 6
     Dated: November 29, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ KEVIN C. KHASIGIAN
 9                                                           VINCENZA RABENN
                                                             KEVIN KHASIGIAN
10                                                           Assistant United States Attorney
11

12   Dated: November 29, 2019                                /s/ Vikas Bajaj
                                                             VIKAS BAJAJ
13
                                                             Counsel for Defendant
14                                                           MANISH PATEL

15

16

17

18                                 [PROPOSED] FINDINGS AND ORDER

19          IT IS SO FOUND AND ORDERED this 2nd day of December, 2019

20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
